Case 3:17-cv-01104-VLB Document 82-80 Filed 05/15/19 Page 1 of 5




                  Exhibit 80
            Case 3:17-cv-01104-VLB Document 82-80 Filed 05/15/19 Page 2 of 5




                                                                                                          [Page]




                                           Conclusion


        I offer some final comments as a gloss on the facts set forth above and in the accompanying

documents in support of those facts. I know from our many weeks of conversations and the study of

documents submitted to you that you would expect from me, at the conclusion of this process, nothing

other than complete candor. And I believe and hope that you will receive my candid appraisal of the

process into which you have been thrust with your commitment to the truth and fair dealing. Whatever


may be my serious reservations about the process in which we have been engaged for many months, I

have nothing but respect for you both as professionals and as persons who intend to do your best with a

difficult mandate. It is my earnest hope. and expectation, that you will not have prejudged any of the


matters that have been raised in this most unusual inquiry.

        Despite many hours of conversation over an extended period of time, I can say, with no


disrespect for you personally, that I still have only the vaguest notion of the meaning of an academic

"_g_Climate: Investigation"~ From the perspective of the principal target of the present inquiry (not due to


any decision on your part, I understand, but given the triggering event of the anonymous letter), IJgu17d

mvself needing to answer for any and all disappointments or complaints that might be brought to vour


attention about past hiring decisions academic judgments. and meager resources for graduate

students-even though none are matters over which a chair (any more than any other faculty member)


has authority. We are fortunate in this case to have had the two of you pursue these complaints in a most

open-minded and thoughtful manner. But were the intensity of this review known to other faculty


members at Yale we can be sure they would feel threatened that a sworn enemy or an envious




                                                                                                                   BYRNE017115
            Case 3:17-cv-01104-VLB Document 82-80 Filed 05/15/19 Page 3 of 5




                                                                                                             [Page]

competitor could though anonymous complaint put them next through such an ordeal" (And we can be

sure that no one would agree to chair a department, which is not a matter of status or power but of

service.) --anovel,am:Jsure1y.themQstamoiguousaml.threatening-form-0finquiryregarding-thew-0rl<:-


~ ~ m a ~ W h lie mine is HIB:r~fHlf-one

of the first academic departments to be subject to this sort of inquiry, lmowir1g.Jl1atit will not be the last,., I


amcertamonthisSSt1rnbecause in matters of inter-personal relations our small Department,


distinguished as I believe it is, is not notably different from other departments of the University, in which

the academic and professional ambitions of its members and its students inevitably (and possibly


necessarilyl yield some-abrasions and irritations, along with all the good learning.

        So,.-today it is the Department of Spanish and Portuguese that is the focus targeiof a process

that resembles the proverbial "fishing expeditions"' and prosecutorial styles in which the target is identified

first and the statement of concerns are compiled in the aftermath. It is like a fishing expedition, too, in

that if one dangles one's rod long enough, one is apt to come up with some fish. I have no doubt that of

the some 50 people you have interviewed (according to the Provost) some will have complaints about


courses requirements, salary, research opportunities ,ippointment decisions students teachers and

colleagues---"including complaints about me and presumably, each of the other teachers and faculty you




                                                                                                                      - - -( Formatted: Tab stops: Not at 6.5"




epportunity for tile targets of the-i~respond moan i n ~ } Today ii is the Department of Spanish




                                                                                                                                                           BYRNE017116
            Case 3:17-cv-01104-VLB Document 82-80 Filed 05/15/19 Page 4 of 5




                                                                                                          [Page]

and Portuguese, a department that is small (and therefore vulnerable) and one devoted to the study of

peoples long subject to invidious ethnic stereotyping. [(Is ii a mere coincidence, I ask, that-other

departments that are known to have abrasive interactions have not been put under the microscope (lo


                                                                                 Today ii is the Department of     _- -   Comment [KS1]: I know this is way, way too
                                                                                                                          long_ Think of it is venting in as polite a way as I can
                                                                                                                          with a straight face.
Spanish and Portuguese, but tomorrow, despite their larger sizes, ii may be English or History, SOM or


the Medical School.


        In sum, "Climate lnvestiugations-not you as persons or as investigators-should be a sourcre of

concern to all who continue to believe in a great University as a place dedicated to teaching and


scholarship and the search for truth.

        Among the matters most ambiguous and threatening about the process in which we have been

engaged are the centrality of-anonymous allegations or claims that I, as Chair of my Department, am


supposed to understand and answer. Quite apart from the fundamental unfairness of any inquiry based

on deliberate tll-e-randomcompilation of personnel grievances and gossip over an extended period of

years, I hope I have made it clear that the Department of Spanish and Portuguese is a distinguished


department within the University, and one whose faculty has been justifiably honored by relevant

academic peers and associations.

        You have on several occasions disclaimed the appellation of "fact-finders," although that is a

word employed by the offices that appointed you to conduct this open-ended inquiry without borders and


possibly without time limits. I respectfully submit !Q you that facts are the basis of what we call truth and,


so, in the nature of things, your appointing authorities will wish to know your view of the facts.                 _   - Comment [KS2]: I'm not sure. They haven't
                                                                                                                         made this remarkable statement recently. I think we
                                                                                                                         convinced them
        I respectfully submit to you that the reasonable conclusion to this particular "Climate


                                                       3




                                                                                                                                                                 BYRNE017117
           Case 3:17-cv-01104-VLB Document 82-80 Filed 05/15/19 Page 5 of 5




                                                                                                        [Page]

Investigation" is that the "climate" of our Department--- before ~he discovery ~nxieties about appointments      _- {   Comment [KSJ]: Jose: what?


led to the deployment of anonymous but well publicized letters and interviews with innocent student

journalists to settle scores and [influence pending appointments decisions~has been agood one, indeed            - - -( Comment [KS4]: Can't say this so directly


as good or better than most other departments of the University. The "climate" of our Department has

been one that justifies and explains the high reputation that it enjoys for teaching and scholarship at the


highest levels,, aRdllhe present threats to that reputation are the direct result of the administration's


reactions to the calculated maneuvers of persons concerned with the settling of scores over past tenure

decisions and with the prevention of the normal academic appraisals [in future tenure cases]._                     - -( Comment [KS5]: ditto


        Thanks you for the opportunity to consider and respond to your inquiry.

                         Respectfully submitted,




                         Rolena Adorno, etc.




                                                      4




                                                                                                                                                        BYRNE017118
